STORY, Circuit Justice.
By the foreign attachment act of Rhode Island (Dig. 1798, p. 208, § 4), if the garnishees are discharged upon their disclosure, the suit is to be dismissed against the principal, as well as against the garnishees. The question is whether a judgment debt, on which execution may presently issue,' is liable to be attached on a foreign attachment My opinion is, that it is not The cases cited from the Massachusetts Reports are directly in point upon the construction of an act of that state, substantially like that of Rhode Island. My judgment proceeds not upon these cases alone; but upon the principles which they contain, which seem to me founded in law and general justice. Suit dismissed.